Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Lee (US 2021/0306654) (hereinafter Lee) teaches a video processing method comprising:
determining, for a conversion between a video block of a video and the bitstream of the video, that a first intra mode is applied on the video block of the video (e.g. Figs. 31 – 34, and pars. 420-442), 
performing a boundary smoothing operation on reference samples of the video block based on a size of the video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation to generate prediction samples for the video block (e.g. Figs. 31 – 34, and pars. 420-442); and 
performing the conversion based on the prediction samples and residual samples of the video block (e.g. Figs. 1 and 2, and pars. 66 – 115).
Lee does not explicitly teach:
wherein the boundary smoothing operation is a boundary downsampling operation,
wherein a secondary transform tool is applied on the video block, and a secondary transform matrix is selected to generate the residual samples for the video block, and 
wherein the secondary transform tool includes applying, during encoding, a forward secondary transform to an output of a forward primary transform before 
A further search was conducted which failed to yield any prior art. These limitations, when taken in combination with the other limitations of the claims, are therefore nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487